Citation Nr: 1130276	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, major depression, and anxiety disorder.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to March 1981 and form October 5, 2001 to October 14, 2001.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his wife testified before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the record.

The instant issues were remanded for additional development of the record in January 2010.

The issues of entitlement to service connection for PTSD and an acquired psychiatric order to include schizophrenia, major depression, and anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fibromyalgia was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2007 discussed the evidence necessary to establish service connection.  The Veteran was asked to identify evidence supportive of his claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

An April 2010 letter asked the Veteran to submit evidence showing that this claimed disabilities had existed since service.  This letter advised the Veteran of the evidence necessary to establish service connection, listed the evidence of record, and told the Veteran how VA would assist him.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned.  The Veteran was afforded a VA examination of his claimed fibromyalgia.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that the Veteran was treated on various occasions for complaints referable to his joints.  In March 1977 he reported pain in his right side.  No assessment was made and the Veteran was returned to duty.  In April 1980 Achilles tendonitis was diagnosed.  Left knee pain was noted in June 1980 and the assessment was patellar contusion.  Chest pain due to muscle spasm was noted in August 1980.  Muscle contusion of the right shoulder was assessed in October 1980.  Following complaints of back pain, muscle strain was assessed in October 1980.  On Army National Guard enlistment in July 1981 the Veteran denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; painful or trick shoulder or elbow; recurrent back pain; trick or locked knee; and foot trouble.

The Veteran submitted a claim for VA benefits in January 1982.  He did not include any musculoskeletal complaints in this claim.  On VA general medical examination in September 1982, the Veteran's musculoskeletal system was normal.  

A March 1989 VA treatment record indicates the Veteran's denial of physical problems.

In January 2005 the Veteran reported bilateral shoulder pain that had started approximately two weeks previously.  

VA treatment records dated in October 2005 note multiple joint pains and include a diagnosis of fibromyalgia from a rheumatology clinic.  These records also indicate the Veteran's report of right hand pain whose onset was approximately two years previously.  

At his October 2009 hearing, the Veteran testified to his belief that the physical activity during service contributed to the development of his fibromyalgia and that he had similar symptoms during service.  

A VA muscles examination was carried out in July 2010.  The Veteran's history was reviewed.  The examiner noted that fibromyalgia was diagnosed by rheumatology in September 2005 and by primary care in January 2006.  He indicated that the diagnosis was based on tender trigger points over the trapezius muscles, deltoids, and right hand and arm.  He noted that there was no diagnosis of fibromyalgia during the Veteran's first period of service or during his brief period of service in 2001.  Following examination, the diagnosis was fibromyalgia.  The examiner indicated that the diagnosis of fibromyalgia was not made until many years following service which terminated in 1981.  He stated that he could not find in the claims file any consistent record of treatment for fibromyalgia-like symptoms until the diagnosis was made in 2005.  He therefore concluded that it was less than likely that the Veteran's fibromyalgia began in service.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Upon careful consideration of the foregoing, the Board has determined that service connection is not warranted for fibromyalgia.  In this regard, the Board notes that there is no evidence of fibromyalgia during either period of active service or in the years following the second period of service in 2001.  Notably, the first evidence suggesting fibromyalgia dates to 2005.  
  
The Board finds that the negative record in service and in the period following service is more probative than the Veteran's more recent statements alleging that his fibromyalgia is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection, he has neither identified nor submitted evidence of fibromyalgia in service or competent evidence demonstrating that fibromyalgia is related to activity during service.  On the other hand, the 2010 VA examiner concluded that fibromyalgia is not related to service.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.   

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that regard, the Veteran has argued that he experienced symptoms in service that are similar to those he currently reports.  Notably, the service treatment records do reflect that the Veteran reported various musculoskeletal complaints on active duty, although those complaints were always attributed to a specific diagnosis other than fibromyalgia.  In any event, the July 2010 VA examiner observed that the diagnosis of fibromyalgia was based on tender trigger points over the trapezius muscles, deltoids, and right hand and arm.  The VA examiner reviewed his treatment records in service, but found no evidence of complaints similar to those that supported the diagnosis of fibromyalgia.  The VA examiner's finding appears consistent with the fact that VA treatment records reflect that the Veteran reported more recent onset of bilateral shoulder and right hand pain.  The Board finds that statements made by the Veteran during the course of treatment as to his history of symptomatology are far more credible than statements subsequently offered in support of a claim for compensation.  Consequently, the Board finds the opinion of the VA examiner to be far more probative as to the relationship between his fibromyalgia and his military service than the Veteran's own statements as to his symptoms.

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.


REMAND

In the January 2010 remand, the Board noted that there was evidence showing psychiatric treatment and diagnoses within one year of service.  It also pointed out that the Veteran was noted to complain of being shaky and agitated in July 1980, prior to his discharge from service.  The Board concluded that given the reported anxiety problem during service, current psychiatric diagnoses, and demonstrated onset of psychiatric problems within one year of service, an examination was warranted.

A VA examination was conducted in July 2010.  The examiner focused mainly on the question of whether the Veteran had PTSD.  She did not address other possible psychiatric diagnoses or their etiology.  In a March 2011 addendum, she stated that she did not see any evidence of an actual disorder that rose to the level of a psychiatric disorder until 1982, although she acknowledged the Veteran's report of having a low mood during service.  She did not identify currently present psychiatric diagnoses, but rather discussed whether the Veteran met the criteria for a diagnosis prior to 1982.  Unfortunately, that does not resolve the entire question.  Rather, the issue also includes the question of whether any current acquired psychiatric disorder is related to service, to include symptoms noted therein, even if such disability did not appear until later.  As such, the Board finds that the examination report and addendum are inadequate for the purpose of deciding the Veteran's claim.  A new examination should be conducted.  

In light of the above discussion, the Board has determined that corrective action is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an individual who has not previously examined him, to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present acquired psychiatric disorders.  With respect to any currently present acquired psychiatric disorder, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is related to any incident of service, to include any symptoms reported therein.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


